DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 09/20/2018. In virtue of this communication, claims 27 – 46 are currently pending in the instant application.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
3.	Claim 46 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 46 as a whole defines “A non-transitory computer-readable storage medium”. The specification in paragraph [060] defines that ““In the context of this document, a ‘computer-readable medium’ may be any non-transitory media that can contain, store, communicate, propagate or transport the instructions for use by or in connection with an instruction execution system, apparatus, or device, such as a computer or data processor circuitry”, and “a non-transitory computer-readable storage medium that may be any mediaWO 2017/171806 PCT/US2016/025332 that can contain or store the instructions for use by or in connection with an instruction execution system, apparatus, or device, such as a computer”. The inclusion of “propagate” among the functions of “non-transitory media” further weighs toward the term’s inability to exclude signal embodiments from the scope of the claim. A “transitory signal or propagating wave” is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101. The Examiner suggests amending in the specification to exclude signal per se. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 27 – 33, 36 – 43, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Pazos et al. (hereinafter “Pazos”) (Pub # US 2015/0304122 A1) in view of Kim et al. (hereinafter “Kim”) (Pub # US 2019/0104386 A1).
Regarding claims 27, 36, and 46, Pazos discloses an apparatus (see receiver device 202 in Fig. 2), comprising:
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform (see [0023], [0029], [0044]) at least the following: 
receive, by the apparatus, an indication of an identity (i.e., a service announcement information (SAI) in the SIB or the available temporary mobile group identifier ("TMGI") for current geographic region) of a local server (i.e., local server 1 213a / local server 2 213b) configured to provide, in the serving public land mobile network (i.e., BM-SC1 214a / BM-SC2 214b), information regarding a service (i.e., a user service description ("USD"), i.e., service discovery information, MBMS service ID with a PLMN ID), when the apparatus enters a region of the serving public land mobile 
discovering, by the apparatus, the local server based on the received indication of the identity (see [0026] for the new TMGI for the same service in the second geographic region need to be discovered, see [0028] for service discovery information is generated for each geographic region of the network having a different PLMN ID and each USD indicates the TMSIs of services available in that respective geographic region, the receiver device bootstrapping operations to identify the SA bearer or channel carrying the USD for the new region).
Pazos teaches MBMS service ID, however Pazos does not disclose the service is a vehicle-based service.
In an analogous art, Kim discloses the service is a vehicle-based service (see Kim, Fig. 9, Fig. 10, [0122], for the UE (which is the receive device as taught by Pazos) obtains necessary information for MBMS reception of V2X messages for V2V or V2P services).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Pazos, and have a vehicle-based service in the network, as taught by Kim, thereby provides broadcasting V2X messages in a suitable area such that satisfy the latency requirements of the V2X message transmission, as discussed by Kim (see Kim, [0127]). 
Regarding claims 28 and 37, Pazos in view of Kim disclose wherein the indication identifies the local server from at least another local server, wherein the local server is configured to support the region of the serving public land mobile network, and 
Regarding claims 29 and 38, Pazos in view of Kim disclose wherein the local server is configured to provide information regarding the vehicle-based service via at least a multimedia broadcast multicast services session in the serving public land mobile network associated with the local server (see Pazos, [0025], [0026] for a MBMS service ID with a PLMN ID, and see Kim, [0031], [0132], [0133], [0136] for the V2X AS transmits a Notify Broadcast Area message including at least one of a TMGI, a FlowID, and an MBMS parameter to the BM-SC). The motivation would provide broadcasting V2X messages in a suitable area such that satisfy the latency requirements of the V2X message transmission, as discussed by Kim (see Kim, [0127]). 
Regarding claims 30 and 39, Pazos in view of Kim disclose wherein the local server comprises a vehicle-to- everything local server configured to provide at least user service description information for the vehicle-based service (see Pazos, [0028]-[0036], Fig. 2, and see Kim, Fig. 9, Fig. 10, [0132], [0136]). The motivation would provide broadcasting V2X messages in a suitable area such that satisfy the latency requirements of the V2X message transmission, as discussed by Kim (see Kim, [0127]). 
Regarding claims 31 and 40, Pazos in view of Kim disclose receiving, by the user equipment, the user service description information from the vehicle-to-everything local server; and accessing, by the user equipment, the vehicle-based service provided by the multimedia broadcast multicast services session, wherein the accessing is based at least on the received user service description information (see Pazos, Fig. 2, Fig. 6, [0026], [0028], [0032] for receive USD and access based on MBMS service provided, 
Regarding claims 32 and 41, Pazos in view of Kim disclose wherein the indication is carried by a system information block transmitted by a base station in the serving public land mobile network (see Pazos, Fig. 2, [0031] for using the SAI in the SIB 15 message, and see [0039], [0056] for base station 104 in Fig. 1).
Regarding claims 33 and 42, Pazos in view of Kim disclose wherein the indication is carried by a multicast control channel, a multimedia broadcast multicast services control channel, a single cell multimedia broadcast multicast services control channel, and/or a multicast traffic channel (see Pazos, Fig. 2, [0025], [0026], [0034], [0051]).
Regarding claim 43, Pazos in view of Kim disclose wherein the indication is in a common format accessible by other apparatus in other serving public land mobile networks (see Pazos, Fig. 5, [0053] – [0054]).
Allowable Subject Matter
6.	Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 44 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645